Citation Nr: 0313383	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-08 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from February 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO rating decision 
which denied service connection for a gastrointestinal 
disability, including a gastric resection for peptic ulcer 
disease.  


FINDINGS OF FACT

A chronic gastrointestinal disability (including peptic ulcer 
disease for which the veteran had a gastric resection) began 
several years after service and was not caused by any 
incident of service.


CONCLUSION OF LAW

A chronic gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service in the Army from February 1945 
to November 1946, including service in the South Pacific.  
The examination for service separation in October 1946 shows 
a normal gastrointestinal system and is negative for a 
history of gastrointestinal problems.  No other service 
medical records are available.  (The National Personnel 
Records Center (NPRC) indicates that the veteran's service 
medical records were destroyed in the 1973 fire at the NPRC.  
RO attempts to develop secondary service medical records have 
been unsuccessful.)

The claims folder includes an April 1950 VA administrative 
document which notes that authorization was given to have the 
veteran examined to determine the need for hospitalization, 
and that he complained of stomach trouble.  Another VA 
administrative record notes the veteran was hospitalized at 
the VA hospital in Memphis from May to June 1950; the 
diagnosis during that admission was chronic duodenal ulcer; 
and treatment reportedly involved feeding and habit 
regulation.  (The RO has recently attempted to obtain any 
medical records of such treatment from the VA Medical Center 
in Memphis, but that facility indicates it can find no 
records of the treatment.)  

A VA examination in October 1972 does not mention 
gastrointestinal complaints.  On examination of the digestive 
system, the abdomen was noted to be soft with no masses or 
tenderness, and the liver, kidneys and spleen were not 
palpable.  An abdominal scar was noted.

In an October 1973 report from S. J. McDuffie, M.D., it was 
noted that the veteran gave a history of a perforated ulcer 
for which surgery was performed, followed at a later date by 
a gastrectomy.

Also in October 1973, an individual who had been acquainted 
with the veteran for approximately five years stated that 
before a 1972 operation on his back, the veteran had had to 
have part of his stomach taken out.  

On a VA examination in December 1973, the veteran said that 
he had part of his stomach removed in 1955.  On examination, 
he had a midline scar, residual of gastric surgery, and a 
history of ruptured gastric ulcer and resection. 

In September 1997, the veteran filed a claim for service 
connection for a gastrointestinal condition.  He said he had 
had part of his stomach removed in 1952.  

VA treatment records dated in 1996 and 1997 show multiple 
medical problems, including a history of gastrectomy in 1950 
or 1951 for peptic ulcer disease.  Currently, he had 
gastroesophageal reflux disease (GERD) and esophageal 
motility disorder.  

In letters dated in January 1999, the veteran's brother and 
sister wrote that they recalled the veteran's hospitalization 
in 1953 for stomach surgery.  He had had stomach ulcers for 
quiet a while after returning to the service, and had been 
treated for stomach ulcers at a VA hospital in 1950.  (The 
veteran has indicated that records from the private facility 
where he had stomach surgery in the 1950s are no longer 
available.)

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained to the extent possible.  In this regard, except for 
the service separation examination, the veteran's service 
medical records were destroyed in a fire at the NPRC, and 
efforts to obtain secondary service records were 
unsuccessful.  Early post-service VA and private medical 
records from the 1950s can no longer be found.  Given the 
absence of a proven predicate event during service, a doctor 
would be unable to give a competent medical opinion that the 
post-service problem is related to service; thus a VA medical 
examination is not indicated in this case.  See 38 C.F.R. 
§ 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including peptic ulcer disease, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran served on active duty from 1945 to 1946.  
Although most of his service medical records are no longer 
available, the 1946 separation examination shows a normal 
gastrointestinal system.  The first post-service evidence of 
a gastrointestinal probem is from 1950; during that year the 
veteran was examined for complaints of stomach trouble, and 
he was then admitted to a VA hospital where he received 
conservative treatment for a duodenal ulcer.  At some later 
date in the 1950s, he reportedly underwent a gastric 
resection for peptic ulcer disease.  Additional 
gastrointestinal problems, such as GERD, are shown in 
subsequent years.

The available evidence does not show a chronic 
gastrointestinal disorder during the veteran's active duty or 
for several years later, and there is no medical evidence to 
link the post-service condition to service.  As a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The weight of the credible evidence demonstrates 
that a chronic gastrointestinal disability (including peptic 
ulcer disease for which the veteran had a gastric resection) 
began several years after service and was not caused by any 
incident of service.  A chronic gastrointestinal condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a chronic gastrointestinal disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  







ORDER

Service connection for a chronic gastrointestinal disability 
is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

